Exhibit 10.1

SECOND AMENDMENT TO LOAN AGREEMENT AND WAIVER

This Second Amendment to Loan Agreement and Waiver (this “Amendment”) is entered
into as of August 4, 2009 by and among Design Within Reach, Inc., a Delaware
corporation (“Borrower”), Wells Fargo Retail Finance, LLC, individually and as
administrative agent (“Agent”) under the Loan Agreement referred to below, and
the other financial institutions signatory hereto as lenders.

W I T N E S S E T H :

WHEREAS, Borrower, the lenders party thereto (“Lenders”) and Agent entered into
that certain Loan, Guaranty and Security Agreement dated as of February 2, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”; unless otherwise specified herein, capitalized terms used in
this Amendment shall have the meanings ascribed to them by the Loan Agreement);

WHEREAS, on the date hereof, Borrower is entering into that certain Securities
Purchase Agreement (the “Stock Purchase Agreement”) by and between Borrower and
Glenhill Special Opportunities Master Fund LLC (“Glenhill”), pursuant to which
Borrower has agreed to sell certain shares of its common and preferred stock to
Glenhill (the “Stock Sale”);

WHEREAS, Borrower has requested and the Lenders have agreed to amend the Loan
Agreement and consent to the Stock Sale and waive any Default or Event of
Default resulting therefrom, all subject to the terms and conditions hereof; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Loan Agreement. Upon the “Effective Date” (as defined below),
the Loan Agreement shall be amended as follows:

(a) Section 1.1 of the Loan Agreement shall be amended by (i) deleting the
defined terms “Control Exercise Notice”, “Corporate Wholesale Receivables”,
“Gross Collateral Availability”, “Revolver Increase Notice”, “Securities Account
Availability Agreement” and “Triggering Event” set forth therein in their
entirety and (ii) replacing the definitions of “Applicable Margin”, “Average
Availability”, “Base Rate”, “Borrowing Base”, “Eligible Accounts” and “Maximum
Revolver Amount” with the following, respectively:

““Applicable Margin” means, as of the Second Amendment Effective Date, the rates
for Base Rate Loans, LIBOR Rate Loans, Documentary Letters of Credit and Standby
Letters of Credit set forth below; provided that from the Second Amendment
Effective Date until the last day of the fiscal quarter ending September 30,
2009, the Applicable Margin shall be the applicable rates per annum set forth
below in Level II:



--------------------------------------------------------------------------------

Level

  

Average Availability

   Base Rate Loans     LIBOR Rate Loans     Documentary
Letters of
Credit     Standby
Letters of
Credit   I    Greater than $7,500,000    2.00 %    3.00 %    2.50 %    3.00 % 
II   

Greater than $4,000,000 but less than or equal to $7,500,000

   2.25 %    3.25 %    2.75 %    3.25 %  III    Less than or equal to $4,000,000
   2.50 %    3.50 %    3.00 %    3.50 % 

The Applicable Margin shall be adjusted quarterly as of the first day of each
calendar quarter, based upon the Average Availability for the immediately
preceding calendar quarter. If, as a result of any restatement of or other
adjustment to the financial statements of the Credit Parties or for any other
reason, the Agent or Required Lenders determine that (a) the Applicable Margin
as calculated by the Borrower as of any applicable date was inaccurate and (b) a
proper calculation of the Applicable Margin would have resulted in a higher
level of pricing for any period, then the Borrower shall automatically and
retroactively be obligated to pay to the Lender Group, and shall pay to the
Lender Group promptly on demand by the Agent or Required Lenders, an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.”

““Average Availability” means for any calendar quarter an amount equal to the
Availability of Borrower for each day of such calendar quarter divided by the
actual number of days in such calendar quarter, as determined by Agent, which
determination shall be conclusive absent manifest error.”

““Base Rate” means, for any day, a per annum rate of interest equal to the
greatest of (a) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%, (b) the rate of interest announced from time to time within Wells Fargo
at its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate and (c) the LIBOR Rate on
such day for a one month Interest Period plus 1%. “Federal Funds Effective Rate”
shall mean, for any day, the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by

 

2



--------------------------------------------------------------------------------

Agent from three Federal funds brokers of recognized standing selected by it. If
for any reason Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of Agent
to obtain sufficient quotations in accordance with the terms hereof, the Base
Rate shall be determined without regard to clause (a) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the “prime rate”
or the Federal Funds Effective Rate shall be effective on the effective date of
such change in the “prime rate” or the Federal Funds Effective Rate,
respectively.”

““Borrowing Base” means, as of any date of determination, the result of:

 

  (a) 90% of Eligible Accounts, plus

 

  (b) 85% (or, if such date of determination is on or before the date that is
120 days after the Second Amendment Effective Date, 90%) times the then extant
Net Liquidation Percentage times the Cost of Eligible Inventory, minus

 

  (c) the aggregate amount of Reserves, if any, established by Agent.”

““Eligible Accounts” means those Accounts consisting of Credit Card Receivables
that are created by any Credit Party in the ordinary course of its business,
that arise out of such Credit Party’s sale of goods or rendition of services,
that comply with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Agent in its
Permitted Discretion to address the results of any audit performed by Agent from
time to time after the Closing Date. In determining the amount to be included,
Eligible Accounts shall be calculated at face value, net of customer deposits
and unapplied cash. Eligible Accounts shall not include the following:

(a) Credit Card Receivables that the applicable Credit Card Processor has failed
to pay within 5 days after the applicable sale date;

(b) Credit Card Receivables owed by an Account Debtor (or its Affiliates) where
50% or more of all Credit Card Receivables owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,

(c) Credit Card Receivables that are not payable in Dollars or Canadian Dollars,

(d) Credit Card Receivables with respect to which the Account Debtor either
(i) does not maintain its chief executive office in the United States or Canada,
or (ii) is not organized under the laws of the United States or any state
thereof or Canada, or (iii) is the government of any foreign country or
sovereign state, or of

 

3



--------------------------------------------------------------------------------

any state, province, municipality, or other political subdivision thereof, or of
any department, agency, public corporation, or other instrumentality thereof,
unless (y) the Credit Card Receivable is supported by an irrevocable letter of
credit satisfactory to Agent in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Credit Card Receivable is covered by
credit insurance in form, substance, and amount, and by an insurer, satisfactory
to Agent in its Permitted Discretion,

(e) Credit Card Receivables with respect to which the Account Debtor is subject
to an Insolvency Proceeding, or as to which any Credit Party has received notice
of an imminent Insolvency Proceeding,

(f) Credit Card Receivables, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,

(g) Credit Card Receivables that are not subject to a valid and perfected first
priority Agent’s Lien or are not subject to a Credit Card Agreement, or

(h) Credit Card Receivables with respect to which Borrower or any Subsidiary
thereof is liable for goods sold or services rendered by the applicable Account
Debtor to Borrower or any Subsidiary thereof but only to the extent of the
potential offset.”

““Maximum Revolver Amount” means $20,000,000.”

(b) Section 1.1 of the Loan Agreement shall be further amended by adding the
following new definitions thereto in the appropriate alphabetical order:

““New Proceeds” means the “New Proceeds”, as defined in the Second Amendment.”

““Proceeds Account” has the meaning set forth in Section 2.7(f).”

““Second Amendment” means that certain Second Amendment to Loan Agreement and
Waiver dated as of August 4, 2009 by and among Borrower, Agent and the Lenders
signatory thereto.”

““Second Amendment Effective Date” means the “Effective Date”, as defined in the
Second Amendment.”

““US Bank Proceeds means the “US Bank Proceeds”, as defined in the Second
Amendment.”

(c) The definition of “Availability” set forth in Section 1.1 of the Loan
Agreement shall be amended by deleting the text “but without regard to
Section 7.15” where it appears in such definition.

 

4



--------------------------------------------------------------------------------

(d) The definition of “Eligible In-Transit Inventory” set forth in Section 1.1
of the Loan Agreement shall be amended by deleting the reference to “$3,000,000”
appearing in the last sentence of such definition and substituting “$1,000,000”
therefore.

(e) The definition of “Loan Documents” set forth in Section 1.1 of the Loan
Agreement shall be amended by deleting the text “the Securities Account
Availability Agreement,” where it appears in such definition.

(f) The definition of “Revolver Commitment” set forth in Section 1.1 of the Loan
Agreement shall be amended by deleting the text “increased pursuant to
Section 2.2 or” where it appears in such definition.

(g) Section 2.1(a) of the Loan Agreement shall be amended by deleting the last
sentence thereof (beginning with the text “Notwithstanding the foregoing”) in
its entirety.

(h) Section 2.2 of the Loan Agreement shall be amended by deleting such Section
in its entirety and substituting therefore the text “[Intentionally Omitted]”.

(i) Clause (b) of Section 2.7 to the Loan Agreement shall be amended and
restated by deleting the text “provided, so long as no Triggering Event shall
have occurred and be continuing, Agent shall permit all funds in any
Concentration Account to be forwarded, by daily sweeps, to the Designated
Account” appearing therein in its entirety.

(j) Clause (b) of Section 2.7 to the Loan Agreement shall be further amended by
deleting the last sentence thereof (beginning with the text “For purposes of
clarification”) in its entirety.

(k) Clause (c) of Section 2.7 to the Loan Agreement shall be amended and
restated in its entirety as follows:

“(c) With respect to each Concentration Account, each Cash Management Bank shall
establish and maintain Cash Management Agreements with Agent and the applicable
Credit Party, in form and substance acceptable to Agent in its Permitted
Discretion. Each Cash Management Agreement shall provide, among other things,
that (i) all items of payment deposited in such Concentration Account and
proceeds thereof are subject to the control of Agent, (ii) the Cash Management
Bank has no rights of setoff or recoupment or any other claim against the
applicable Concentration Account other than for payment of its service fees and
other charges directly related to the administration of such Concentration
Account and for returned checks or other items of payment, and (iii) the
applicable Cash Management Bank will forward by daily sweep all amounts in the
applicable Concentration Account to the Agent’s Account or as otherwise directed
by Agent to prepay the Obligations in such order as set forth in Section 2.4(b);
provided, that any such prepayments of the Loans pursuant to this Section 2.7(c)
may be reborrowed subject to Section 3.2.”

 

5



--------------------------------------------------------------------------------

(l) Section 2.7 of the Loan Agreement shall be further amended by adding a new
clause (f) immediately following clause (e) of such Section as follows:

“(f) On or prior to the Second Amendment Effective Date, Borrower shall have
deposited the US Bank Proceeds and the New Proceeds into a Deposit Account
maintained by Borrower with Agent or an Affiliate thereof that is subject to
Agent’s exclusive control and dominion (the “Proceeds Account”). Notwithstanding
the foregoing, Borrower shall upon request (subject to the conditions set forth
below) be permitted to utilize certain amounts on deposit in the Proceeds
Accounts for general corporate purposes (other than to make any dividend or
distribution to any equityholder of Borrower) until either (i) the balance of
the Proceeds Account falls below $5,000,000 or (ii) an Event of Default occurs
and is continuing, in either case, at which time the funds remaining in the
Proceeds Account may at the sole option of Agent be applied to prepay the
Obligations in such order as set forth in Section 2.4(b); provided, that any
such prepayments of the Loans pursuant to this Section 2.7(f) may be reborrowed
subject to Section 3.2. Agent hereby agrees that upon written request from
Borrower received by Agent at least forty-eight (48) hours in advance of the
date on which Borrower is requesting any Requested Amount (as defined below),
Agent shall (or shall cause its Affiliate to) wire the Requested Amount to such
accounts as directed by Borrower. Pursuant to any such written request Borrower
shall specify (x) that both before and after giving effect to the use of the
Requested Amount by Borrower, no Default or Event of Default has occurred,
(y) that all representations and warranties of Borrower made in this Agreement
and in the other Loan Documents are true and correct as of the date of such
request, with the same effect as though made on such date (except to the extent
expressly stated to relate to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date)
and (z) the amount of funds Borrower would like to utilize from the Proceeds
Account (the “Requested Amount”) and the proposed use thereof by Borrower.
Notwithstanding the foregoing, Borrower shall only be entitled to receive
amounts in the Proceeds Account in excess of $5,000,000 (i.e. if there is
$5,500,000 in such account only $500,000 will be available to Borrower).”

(m) Section 2.11(a) of the Loan Agreement shall be amended by deleting the
reference to “0.25%” appearing therein and substituting “0.50%” therefore.

(n) Sections 2.11(c) and (d) of the Loan Agreement shall be deleted in their
entirety.

(o) Section 3.3 of the Loan Agreement shall be amended by deleting the reference
to “February 2, 2012” appearing therein and substituting “August 3, 2012”
therefore.

(p) Section 3.5 of the Loan Agreement shall be amended by deleting the proviso
to the first sentence thereof in its entirety and substituting therefor the
following:

“provided, however, that upon termination pursuant to this Section 3.5, Borrower
shall pay to Agent on behalf of the Lenders an early termination fee (the “Early
Termination Fee”) in an amount equal to the amount of the Revolver Commitment so
terminated times 0.50% if such termination occurs prior to the

 

6



--------------------------------------------------------------------------------

second anniversary of the Second Amendment Effective Date (thereafter, no Early
Termination Fee shall apply); provided, further, that no Early Termination Fee
shall apply if such termination occurs on or before the date that is 120 days
after the Second Amendment Effective Date so long as no Event of Default has
occurred and is continuing at the time of such termination.”

(q) Section 4.6 of the Loan Agreement shall be amended by deleting the last
sentence thereof in its entirety and substituting therefor the following:

“Agent shall have the right, upon reasonable notice to Borrower, to conduct
periodic commercial finance exams and appraisals using third party appraisal
firms at the expense of Borrower provided, that Borrower shall only be obligated
to pay for two commercial finance exams and two appraisals during any twelve
(12) month period unless (i) an Event of Default has occurred and is continuing
or (ii) Availability is less than $10,000,000, in which case Borrower shall pay
for all commercial finance exams and appraisals conducted during the continuance
of such Event of Default or so long as Availability is less than $10,000,000.”

(r) Section 6.17 of the Loan Agreement shall be deleted in its entirety.

(s) Section 7.15 of the Loan Agreement shall be amended by deleting such Section
in its entirety and substituting therefor the following:

“7.15 Minimum Availability. The Credit Parties shall have at all times
Availability (without giving effect to any outstanding obligations referenced in
clause (b) of the definition of Obligations) equal to or greater than the sum of
(a) the greater of (i) 10% of the Borrowing Base and (ii) $1,500,000 plus (b) at
all times during any fiscal year for which Borrower and Agent have failed to
agree to reset the maximum amount of Capital Expenditures permitted by
Section 7.16 for such fiscal year, $500,000.”

(t) Section 7.16 of the Loan Agreement shall be amended by deleting such Section
in its entirety and substituting therefor the following:

“7.16 Maximum Capital Expenditures. The Credit Parties shall not incur Capital
Expenditures during the fiscal year ending December 31, 2009 in excess of
$2,000,000. For each fiscal year thereafter, the maximum amount of Capital
Expenditures permitted to be incurred by the Credit Parties pursuant to this
Section shall be reset upon the mutual agreement of Borrower and Agent within 30
days of Agent’s receipt of Borrower’s Projections for such fiscal year in
accordance with Section 6.3(c). If no such agreement shall have been reached
within such 30 day period, the minimum amount of Availability required to be
maintained by the Credit Parties pursuant to Section 7.15 shall be increased
during such fiscal year by $500,000 over the amount otherwise required by such
Section.”

 

7



--------------------------------------------------------------------------------

(u) Clause (a) of Schedule 6.2 to the Loan Agreement shall be amended and
restated in its entirety as follows:

“(a) Borrowing Base Certificate. On a weekly basis, not later than from the end
of each week, Borrower shall provide to Agent a signed borrowing base
certificate, in form as approved by Agent and including a detailed calculation
of the Borrowing Base (including detail regarding those Credit Card Receivables
of the Credit Parties that are not Eligible Accounts) in the form of Exhibit M
to the Second Amendment (a “Borrowing Base Certificate”). Such certificate may
be sent to Agent electronically (with an electronic signature) or by facsimile
transmission, provided, that in each case, upon request by Agent, the original
thereof is forwarded to Agent on the date of such transmission. No adjustments
to the Borrowing Base Certificate may be made without supporting documentation
and such other documentation as may be reasonably requested by Agent from time
to time.”

(v) Exhibit M to the Loan Agreement (form of Borrowing Base Certificate) shall
be amended and replaced in its entirety with the form of Borrowing Base
Certificate attached as Exhibit M hereto.

(w) Section 15.1 of the Loan Agreement shall be amended by deleting the last
sentence thereof (beginning with the text “For purposes of clarification”) in
its entirety.

2. Consent and Waiver. The Lenders hereby waive any Default or Event of Default
resulting from a breach of Section 7.7 of the Loan Agreement arising solely in
connection with the Stock Sale. The Lenders hereby consent to the consummation
of the Stock Sale on the terms and conditions set forth in the Stock Purchase
Agreement.

3. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Effective Date”) of Agent’s receipt (on behalf of itself and each of
the Lenders) from Borrower of each of the following, all of which shall be in
form and substance satisfactory to Agent:

(a) Amendment. A counterpart of this Amendment duly executed by Borrower, Agent
and the Lenders.

(b) Consummation of Stock Sale. Evidence that Borrower has consummated the Stock
Sale on terms acceptable to Agent in all respects, including but not limited to
Borrower’s receipt of gross proceeds thereof of no less than $15,000,000 (which
proceeds, net of transaction costs, shall be no less than $13,000,000) (such
proceeds, the “New Proceeds”).

(c) Application of New Proceeds. An amount of New Proceeds equal to at least
$5,000,000 shall have been applied by Borrower to prepay outstanding Obligations
under and pursuant to the terms of the Loan Agreement (provided, that any
Advances so prepaid may be reborrowed subject to Section 3.2 of the Loan
Agreement).

(d) Closing of US Bank Deposit Account. Evidence that Borrower has closed that
certain Deposit Account number 456000422 previously maintained by Borrower at
U.S. Bank National Association and deposited all funds and other items
previously maintained therein (the “US Bank Proceeds”) into the Proceeds Account
(as defined in Section 1(l) above).

 

8



--------------------------------------------------------------------------------

(e) Minimum Availability. A Borrowing Base Certificate demonstrating
(i) Availability as of the Effective Date of at least $5,000,000 after giving
effect to (A) the consummation of the Stock Sale and Borrower’s receipt of the
New Proceeds (net of all transaction costs related thereto) and (B) the payment
of all amounts (including fees and expenses) with respect to Indebtedness and
other liabilities of Borrower required to be paid by Borrower to bring all such
Indebtedness and other liabilities reasonably current as of the Effective Date,
and (ii) Gross Availability as of the Effective Date of at least $10,000,000.
For purposes of this paragraph, “Gross Availability” means an amount equal to
the Borrowing Base, less the then extant amount of outstanding Obligations
(without giving effect to any outstanding obligations referenced in clause
(b) of the definition of Obligations), plus New Proceeds and US Bank Proceeds to
the extent such New Proceeds and US Bank Proceeds (i) are on deposit in the
Proceeds Account and (ii) are subject to the first priority Lien of Agent.

(f) Amendment Fee. An amendment fee payable by Borrower to Agent in the amount
of $200,000 (the “Amendment Fee”), which Amendment Fee shall be fully earned as
of the Effective Date and payable in separate installments equal to (i) $50,000
on the Effective Date and (ii) the remaining $150,000 on December 4, 2009 (the
“Payment Date”); provided, that if Borrower terminates the Loan Agreement in
accordance with Section 3.5 thereof on or before the Payment Date, Agent agrees
to waive, and Borrower shall not be obligated to pay, the $150,000 portion of
the Amendment Fee otherwise payable on the Payment Date. The Amendment Fee shall
be nonrefundable for any reason whatsoever and shall be in addition to any other
fees, costs or expenses payable pursuant to the Loan Agreement, the Fee Letter
or any other Loan Documents. The Amendment Fee shall be deemed fully earned on
the Effective Date and non-refundable upon payment thereof to Agent.

(g) Opinion of Counsel. An opinion of counsel addressed to Agent and each of the
Lenders as of the Effective Date in form and substance satisfactory to Agent in
its Permitted Discretion.

(h) Approvals. Evidence that all necessary governmental and third party
approvals in connection with this Amendment, the Stock Purchase Agreement and
the transactions contemplated hereby and thereby and otherwise referred to
herein and therein shall have been obtained and remain in effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which restrains, prevents or imposes materially adverse
conditions upon the consummation of all or any part of this Amendment, the Stock
Purchase Agreement or the transactions contemplated hereby or thereby and
otherwise referred to herein or therein except for those approvals of
non-Governmental Authorities under contracts which are not material and which
are not required to be delivered at the closing hereof or thereof. Additionally,
there shall not exist any judgment, order, injunction or other restraint issued
or filed or a hearing seeking injunctive relief or other restraint pending or
notified prohibiting or imposing material adverse conditions upon all or any
part of this Amendment or the transactions contemplated hereby.

(i) Other Documents. Such other documents, instruments and agreements as Agent
may reasonably request.

 

9



--------------------------------------------------------------------------------

4. Representations and Warranties of Borrower. In order to induce Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Agent and Lenders that:

(a) Representations and Warranties. After giving effect to this Amendment and
the transactions referenced herein, (i) no Default or Event of Default has
occurred or is continuing and (ii) no representation or warranty of any Credit
Party contained in the Loan Agreement or any of the other Loan Documents,
including this Amendment, is untrue or incorrect in any material respect as of
the date hereof, except to the extent that such representation or warranty
expressly relates to an earlier date, in which case it shall be true and correct
as of such earlier date.

(b) Authorization, etc. Borrower has the power and authority to execute, deliver
and perform this Amendment. Borrower has taken all necessary action to authorize
its execution, delivery and performance of this Amendment. No consent, approval
or authorization of, or declaration or filing with, any Governmental Authority,
and no consent of any other Person, is required in connection with Borrower’s
execution, delivery and performance of this Amendment, except for those already
duly obtained. This Amendment has been duly executed and delivered by Borrower
and constitutes the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law). Borrower’s execution, delivery or performance of this
Amendment does not conflict with, or constitute a violation or breach of, or
constitute a default under, or result in the creation or imposition of any Lien
upon the property of Borrower by reason of the terms of (i) any contract,
mortgage, lease, agreement, indenture or instrument to which Borrower is a party
or which is binding upon it, (ii) any law or regulation or order or decree of
any court applicable to Borrower, or (iii) the certificate of incorporation or
bylaws of Borrower.

5. Release. In consideration of the agreements of Agent and Lenders set forth
herein, Borrower hereby releases, remises, acquits and forever discharges Agent
and Lenders, and each of their respective employees, agents, representatives,
consultants, attorneys, officers, directors, partners, fiduciaries,
predecessors, successors and assigns, subsidiary corporations, parent
corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any matter of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment, the Loan Agreement or the Loan Documents (collectively, the
“Released Matters”). Borrower hereby acknowledges that the foregoing releases in
this Amendment are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters. Borrower
hereby represents and warrants to each of Agent and any Lenders that it has not
purported to transfer, assign or otherwise convey any right, title or interest
in any Released Matter to any other Person and that the foregoing constitutes a
full and complete release of all Released Matters.

 

10



--------------------------------------------------------------------------------

BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT.
BORROWER WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE
UNDER ANY OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT
THE EFFECTIVENESS OR SCOPE OF ANY OF ITS WAIVERS OR RELEASES HEREUNDER.

6. Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably covenants and agrees with and in favor of each of the Released
Parties that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) any Released Party on the basis of any Released Matters released,
remised and discharged by such Person pursuant to Section 5 above. If Borrower
or any of its successors, assigns or other legal representatives violates the
foregoing covenant, both the Person violating such covenant and Borrower, on a
joint and several basis, shall be obligated to pay, in addition to such other
damages as any Released Party may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Released Party as a result of such
violation.

7. Effect on the Loan Agreement and Loan Documents. Except as expressly set
forth herein, all of the terms, conditions and covenants of the Loan Agreement
and the other Loan Documents shall remain unaltered and in full force and effect
and shall be binding upon Borrower in all respects and are hereby ratified and
confirmed.

8. Costs and Expenses. Borrower agrees to pay on demand all reasonable costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including the reasonable fees and out-of-pocket expenses of
counsel for Agent with respect thereto.

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page to this Amendment by facsimile transmission or otherwise
transmitted or communicated by email shall be as effective as delivery of a
manually executed counterpart of this Amendment.

10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

11. Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

12. Reviewed by Attorneys. Borrower represents and warrants to Agent and Lenders
that it (a) understands fully the terms of this Amendment and the consequences
of the execution

 

11



--------------------------------------------------------------------------------

and delivery of this Amendment, (b) has been afforded an opportunity to have
this Amendment reviewed by, and to discuss this Amendment and the documents
executed in connection herewith, with such attorneys and other persons and
advisors as Borrower may wish, and (c) has entered into this Amendment and
executed and delivered all documents in connection herewith of its own free will
and accord and without threat, duress or other coercion of any kind by any
Person. The parties hereto acknowledge and agree that neither this Amendment nor
the other documents executed pursuant hereto shall be construed more favorably
in favor of one than the other based upon which party drafted the same, it being
acknowledged that all parties hereto contributed substantially to the
negotiation and preparation of this Amendment and the other documents executed
pursuant hereto or in connection herewith.

13. Incorporation of Loan Agreement. The provisions contained in Article 13 of
the Loan Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.

14. Acknowledgement of Security Interest. Borrower hereby acknowledges, confirms
and agrees that Agent and Lenders have and shall continue to have a valid,
enforceable and perfected first-priority lien upon and security interest in the
Collateral granted to Agent and Lenders pursuant to the Loan Agreement and the
other Loan Documents or otherwise granted to or held by Agent and Lenders.

[signature page to follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

DESIGN WITHIN REACH, INC. By:  

/s/    Theodore R. Upland III

Name:   Theodore R. Upland III Title:   Chief Financial Officer WELLS FARGO
RETAIL FINANCE, LLC, individually and as Agent By:  

/s/    Joseph Burt

Name:   Joseph Burt Title:   Vice President